Citation Nr: 1610771	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  10-06 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss, including as secondary to frostbite residuals.

2. Entitlement to service connection for tinnitus, including as secondary to frostbite residuals.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran served on active duty from September 1954 to March 1958.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In July 2014, and again in March 2015, the Board remanded the issues of service connection for hearing loss and tinnitus to the RO for the development of additional evidence. The Board is satisfied that there has been substantial compliance with the remand directives. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran did not have disabling hearing loss during or soon after service.

2. The Veteran's current disabling hearing loss, which was found many years after service, is not attributable to noise exposure during service.

3. Frostbite of the Veteran's outer ears and residuals of frostbite did not cause or aggravate hearing loss.

4. Tinnitus is not related to military service.  

5. Frostbite of the Veteran's outer ears and residuals of frostbite did not cause or aggravate current tinnitus.



CONCLUSIONS OF LAW

1. Current bilateral hearing loss was not incurred or aggravated in service, may not be presumed to be service connected, and was not caused or aggravated by bilateral external ear frostbite and frostbite residuals. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.385 (2015).

2. Any current tinnitus was not incurred or aggravated in service and was not caused or aggravated by bilateral external ear frostbite and frostbite residuals. 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b).

VA satisfied the duty to notify provisions in a November 2008 letter. In that letter, VA advised the Veteran what information was needed to substantiate claims for service connection. VA also advised the Veteran how VA assigns disability ratings and effective dates.

In the July 2014 and March 2015 remands, the Board directed the RO to schedule VA medical examinations with file review and opinions. Examinations were performed in October 2014, December 2014, May 2015, and November 2015. The examination reports contain findings and opinions that address the questions raised in the remand instructions. The Board is satisfied that there has been substantial compliance with the remand directives, such that additional remand is not needed. See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's claims file contains service medical records, post-service medical records, and reports of VA medical examinations. The VA examinations provide adequate information about the issues on appeal.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Hearing Loss and Tinnitus

The Veteran sustained frostbite of both ears during service. Service connection has been established for residuals of the frostbite of his ears. He contends that he has hearing loss and tinnitus as a result either of noise exposure during service or of ear frostbite and frostbite residuals.

Service connection may be established on a direct basis for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). The United States Court of Appeals for Veterans Claims (Court) has explained that, in general, service connection on a direct basis requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases, including organic diseases of the nervous system, such as sensorineural hearing loss, may be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disability which is proximately due to or the result of, that is, secondary to, a service-connected disease or injury. 38 C.F.R. § 3.310(a). Aggravation of a non-service-connected disease or injury by a service-connected disability may also be service-connected. 38 C.F.R. § 3.310(b).

For VA disability benefits purposes, impaired hearing is considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. The Board notes that prior to November 1, 1967, service department audiometric tests were reported in standards set forth by the American Standards Association (ASA). Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-the American National Standards Institute (ANSI). In considering service department audiometric testing that the Veteran had before November 1, 1967, the Board converted the results from ASA standards to ISO-ANSI standards.

The Court has held that 38 C.F.R. § 3.385 does not preclude service connection for current hearing disability where hearing was within normal audiometric testing limits at separation from service. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). The Court explained that, when audiometric test results do not meet the regulatory requirements for establishing a "disability" at the time of a veteran's separation, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service. Id. at 160.

The Veteran underwent a medical examination in September 1954 for entrance into service. He checked "no" for any history of ear trouble. The examiner checked "normal" for the condition of his ears. His hearing was checked only by whispered voice and spoken voice testing, and was normal on that testing. Audiometric testing was not performed. His service records reflect that his duties were in food service. In February 1955, he received treatment for frostbite of both ears. In February 1958, he underwent a medical examination for separation from service. He checked "no" for any history of ear trouble. On hearing testing, with the results converted to ISO-ANSI standards, at the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, none of the auditory thresholds was greater than 25 decibels. Speech recognition was not tested.

In October 2008, the Veteran submitted a claim for service connection for additional disabilities including bilateral hearing loss and tinnitus. He attributed hearing loss to cold injury of the ears.

The Veteran was seen at a private ear, nose, and throat (ENT) practice in November 2008. The consulting physician reported that audiometric tests indicated a moderate sloping sensorineural hearing loss for the frequency range 250 to 4000 Hertz, recovering to essentially normal at 8000 Hertz. He reported that word discrimination scores were 100 percent for each ear. The consultation report did not indicate whether the Veteran experienced tinnitus.

On VA audiology examination in May 2009, the Veteran indicated that he did not have significant noise exposure during service. He stated that currently he experienced tinnitus intermittently, about three times a month, with each episode lasting one to two days each. He reported that he first noticed tinnitus eight to ten years before the 2009 examination. On audiometric testing, in the right ear the threshold at 4000 Hertz was 50 decibels. In the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz all of the thresholds were less than 40 decibels, and only one threshold was greater than 25 decibels. Speech recognition scores were 100 percent in each ear. The examiner expressed the opinion that it is less likely than not that the current tinnitus is related to or caused by military noise exposure.

On VA examination in October 2014, the Veteran did not report having recurrent tinnitus. On audiometric testing, in the right ear, the threshold at 4000 Hertz was greater than 40 decibels. In the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz all of the thresholds were less than 40 decibels, and only one threshold was greater than 25 decibels. Speech discrimination scores were 96 percent in each ear.

On VA examination in December 2014, the examiner expressed the opinion that it is less likely than not that the Veteran's cold injury or cold injury residuals caused any hearing loss. He explained that the middle ear and inner ear were usually protected from cold injury, so frostbite of the external part of the ear was unlikely to cause any hearing loss.

On VA examination in May 2015, the examiner expressed the opinion that it is less likely than not that the Veteran's hearing loss or tinnitus were proximately due to, or were aggravated by, the frostbite and frostbite residuals affecting his ears. She explained that he had frostbite affecting the outer, external, part of each ear, and that sensorineural hearing loss occurs in the middle and outer ears, which would not have been affected by frostbite of the outer ears.

On VA examination in November 2015, on audiometric testing, in each ear, the auditory threshold for at least one of the relevant frequencies was 40 decibels or greater. The speech discrimination scores were 94 percent in each ear. After the examiner defined tinnitus for the Veteran, the Veteran indicated that he did not experience tinnitus. The examiner noted that studies have indicated that noise exposure does not generally cause the onset of hearing loss many years later. 

The Veteran currently has disabling bilateral hearing loss, but he did not have disabling hearing loss during service. He has not stated that he experienced difficulty hearing soon after service. Disabling hearing loss was not found on testing until many years after service. Clinicians have opined against a causal connection between any service noise exposure or his frostbite and frostbite residuals and his current hearing loss. There is no competent evidence that service noise exposure caused his hearing loss, or that frostbite or frostbite residuals caused or aggravated his hearing loss. The preponderance of the evidence thus is against service connection for his hearing loss.

The Veteran has not indicated that he experienced tinnitus during service or at any time earlier than many years after service. He has provided inconsistent reports as to whether he currently experiences tinnitus. In any case, clinicians have opined against any likelihood that service noise exposure caused any current tinnitus or that frostbite or frostbite residuals caused or aggravated any current tinnitus. Therefore, the preponderance of the evidence is against service connection for tinnitus.


	ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


